Title: To Alexander Hamilton from Robert Morris, 2 July 1797
From: Morris, Robert
To: Hamilton, Alexander


Philada July 2d. 1797
Dear Sir
I cannot account for your not having Answered the letter of which the preceeding is a Copy, in any other way than by supposing it did not get to your hands, it was written so long since as the 23d of May last & sent by Post, and is of so important a nature that I waited with Anxiety supposing however that the papers were preparing and that you delayed writing untill they were ready. I am become more Anxious now from the rigour of Mr Church. I pray of you for that Justice to which I am on this occasion entitled, & beg that you will comply with the requests contained in that letter. As I suppose it would not be agreable to you to appear against Mr Church I must apply to other Counsel to oppose his proceedings untill I can pay him the interests which I will do as soon as possible.
I am Dr Sir   Your Obedt Servt
Robt Morris
Alexr Hamilton EsqrNew York
